Citation Nr: 0807964	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-22 122	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher disability rating for service-
connected residuals of a compression fracture of the thoracic 
spine at T-12, currently rated as 40 percent disabling.

2.  Entitlement to a higher disability rating for service-
connected gastroesophageal reflux disease, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1980 to May 2004.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 decision of the RO 
that, in part, granted service connection for residuals of a 
compression fracture of the thoracic spine at T-12, evaluated 
as 10 percent disabling effective June 1, 2004; and granted 
service connection for gastroesophageal reflux disease, 
evaluated as 0 percent (noncompensable) disabling effective 
June 1, 2004.  The veteran appealed for higher initial 
disability ratings.

In January 2006, the veteran testified during a hearing 
before the undersigned at the RO.  During the hearing, the 
veteran submitted additional evidence directly to the Board 
and waived initial consideration of the evidence by the RO.  
The Board accepts that evidence for inclusion in the record.  
See 38 C.F.R. §20.800 (2007).

In October 2006, the Board remanded the matters for 
additional development.

In August 2007, the RO increased the disability evaluation to 
40 percent for residuals of a compression fracture of the 
thoracic spine at T-12, effective June 1, 2004; and to 10 
percent for gastroesophageal reflux disease, effective 
June 1, 2004.

Because higher evaluations are available for each disability, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, each of the claims remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
June 1980 to May 2004. 

2.	On September 11, 2007, and on February 11, 2008-prior 
to the promulgation of a decision in the appeal-the Board 
received notification from the veteran, through his 
authorized representative, that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran (or his representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2007).  The veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


